DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of Group I in the reply filed on November 25, 2020 is acknowledged.  The traversal is on the ground(s) that the Office has not made a persuasive showing that there would be a serious burden in examining the subject matter of all the claims in Groups 1-4 together. The Applicants argue that a search of Groups 1-4 can be made without undue burden because a literature search for these groups would be largely coextensive and could be conducted using the same or similar search terms. They argue that examining these groups separately would impose extra costs and delays on the Office due to the duplicative search and examination that would be involved. This argument has been fully considered but is not persuasive. The instant application is a US national stage application under 35 USC 371 and therefore the Unity of Invention standard is applied. This is different that the “independent and distinct”  and “burden” standard used in non-provisional applications filed under 35 USC 111(a). The requirement is still deemed proper and is therefore made FINAL.
Additionally in response to the first election of species requirement,  Applicants elected the single combination of 45 biomarkers listed in Table A (GFPT2, TMEM200A, GJB2, MMP13, POSTN, BICC1, CDH11, MRVI1, PMP22, COL11A1, IGFL2, LUM, NTM, BGN, COL3A1, COL10A1, RAB31, ANGPTL2, PLAU, COL8A1, MIR1245, POLD2, NKD2, FZD1, COPZ2, ITGA5, VGLL3, INHBA, MMP14, VCAN, THBS2, RUNX2, TIMP3, SFRP2, 
Claims 1-3, 8-9, 11, 17-18, 21, 23-25, 2740, 42-43, and 51-56 are currently pending. 
Claims 2-3, 18, 21, 23-25, 28-30, 42-43, 51, 53-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected subject matter (i.e., a non-elected invention or non-elected species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 25, 2020.
The claims have been examined to the extent that the claims read on the elected combination of genes (the 45 genes in Table A). The additionally recited genes have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
The claims have been examined to the extent that the claims read on the elected treatments (an EMT pathway inhibitor in combination with platinum based chemotherapy). The additionally recited treatments have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 13, 2018 has been received.  It is noted that a reference has been crossed of since Applicants did not provide a publication date for the reference.  See MPEP 609.04(a).   

Claim Objections
4.	Claims 8 and 9 are objected to because of the following informalities: for depending upon a withdrawn claim (claims 2 and 3). Appropriate correction is required. 
Claim 11 is objected to because of the following informalities: for depending upon a withdrawn claim (claim 3). Appropriate correction is required. 
Claims 27, 31, 32, 35, 37, 37, 38, and 40 are objected to because of the following informalities: for depending upon a withdrawn claim (claim 2). Appropriate correction is required. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-9, 27, 31-40, 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the recited genes that make up the biomarker signature and response to inhibitors of the EMT pathway. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite numerous abstract ideas.  The claims recite a step of “assessing” from the expression levels whether the sample  is positive or negative for a biomarker signature (clm 1). Neither the specification nor the claims set forth a limiting definition for “assessing” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “assessing” step is that it may be accomplished by a mental processes. For example, one may “assess” whether the sample is positive or negative by thinking about the expression levels. 
The claims recite a method wherein assessing comprises (i) determining a sample expression score for the biomarker(s); (ii) comparing the sample expression score to a threshold score; and (iii) determining whether the sample expression score is above, equal to, or below the threshold expression score (see clm 9). Neither the specification nor the claims set forth a limiting definition for “determining” or “comparing” and the claims do not set forth how these steps are accomplished. Mathematical concepts such as mathematical calculations (i.e., determining a score) are considered to be abstract ideas. Mental processes, which are concepts that can be performed in the human mind (i.e., comparing two or more things and making a judgement such as determining if score is > or < a threshold) are considered to be abstract ideas. 
 	The claims recite a method wherein the expression score is calculated using a weight value and/or a bias value for each biomarker (clm 37). Mathematical concepts such as mathematical calculations (i.e., determining a score) are considered to be abstract ideas.
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	It is noted for the record that Claim 1 recites the “if the sample is positive for the biomarker signature, the subject is treated with an EMT pathway inhibitor and if the sample is negative for the biomarker signature, the subject is not treated with an EMT pathway inhibitor”.  Here the step of treating is conditional.  That is, in those situation in which the sample is negative 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims recites steps of:
measuring the expression levels of biomarkers (clm 1);
measuring the expression level by microarray, northern blotting, RNA-seq (RNA sequencing), in situ RNA detection or nucleic acid amplification (clm 39); and 
measuring the expression levels by contacting the sample with a set of nucleic acid probes or primers that bind to the biomarker(s) and detecting binding of the set of nucleic acid probes or primers to the biomarker(s) by microarray, northern blotting, or nucleic acid amplification (clm 40).
These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. For example, measuring the expression level of a biomarker merely instructs a scientist to use any technique that can be used to measure expression levels. The claim do not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches.
nucleic acid amplification techniques are well known in the art, and include methods such as NASBA, 3SR and Transcription Mediated Amplification (TMA). Other suitable amplification methods include the ligase chain reaction (LCR), selective amplification of target polynucleotide sequences (U.S. Pat. No. 6,410,276), consensus sequence primed polymerase chain reaction (U.S. Pat. No. 4,437,975), arbitrarily primed polymerase chain reaction (WO 90/06995), invader technology, strand displacement technology, and nick displacement amplification (WO 2004/067726). This list is not intended to be exhaustive; any nucleic acid amplification technique may be used provided the appropriate nucleic acid product is specifically amplified. Design of suitable primers and/or probes is within the capability of one skilled in the art. Various primer design tools are freely available to assist in this process such as the NCBI Primer-BLAST tool. Primers and/or probes may be at least 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 or 25 (or more) nucleotides in length. mRNA expression levels may be measured by reverse transcription quantitative polymerase chain reaction (RT-PCR followed with qPCR). RT-PCR is used to create a cDNA from the mRNA. The cDNA may be used in a qPCR assay to produce fluorescence as the DNA amplification process progresses. By comparison to a standard curve, qPCR can produce an absolute measurement such as number of copies of mRNA per cell. Northern blots, microarrays, Invader assays, and RT-PCR combined with capillary electrophoresis have all been used to measure expression levels of mRNA in a sample. See Gene Expression Profiling: Methods and Protocols, Richard A. Shimkets, editor, Humana Press, 2004.

[0198] RNA expression may be determined by hybridization of RNA to a set of probes. The probes may be arranged in an array. Microarray platforms include those manufactured by companies such as Affymetrix, Illumina and Agilent. 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Haslehurst (BMC Cancer 2012 12:91 pages 1-10) teaches that RNA was extracted from human ovarian tumors and gene expression levels were determined using the Affymetrix GeneChip Human Genome U133 plus 2.0 array (pages 2-3).  It is a property of this array that it contains probes to each of the genes recited in claim 1.  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.



Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 27 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 52 are rejected for referring to specific figures and/or tables in the specification (see claim 27).  MPEP 2173.05(s) states that “Where possible claims are to be 


Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 8-9, 11, 17, 27, 31-40, 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention

The claims recite a step of measuring the expression levels of  GFPT2, TMEM200A, GJB2, MMP13, POSTN, BICC1, CDH11, MRVI1, PMP22, COL11A1, IGFL2, LUM, NTM, BGN, COL3A1, COL10A1, RAB31, ANGPTL2, PLAU, COL8A1, MIR1245, POLD2, NKD2, FZD1, COPZ2, ITGA5, VGLL3, INHBA, MMP14, VCAN, THBS2, RUNX2, TIMP3, SFRP2, COL1A2, CQL5A2. SERPINF1, KIF26B, TNFAIP6, MMP2, FN1, ALPK2, CTSK, LOXL1, and FAP in a sample of the cancer from the subject.  The claims broadly encompass measuring both mRNA and protein levels.  Only claims 38-40 are limited to methods of measuring mRNA levels. In view of the recitation of “sample” the claims broadly encompass ANY type of sample (i.e., blood, tumor samples, non-tumor samples, urine, skin, saliva, etc.). 
The claims recite assessing from the expression levels, whether the sample from the subject is positive or negative for a biomarker signature.  However the claims do not define what the biomarker signature is and do not set forth the criteria for determining whether the sample is positive or negative.  Regarding the biomarker signature, the specification (para 0056) teaches that at its simplest, an increased level of expression of one or more biomarkers defines a sample as positive for the biomarker signature. For certain biomarkers, a decreased level of expression of one or more biomarkers defines a sample as positive for the biomarker signature. However, where the expression level of a plurality of biomarkers is measured, the combination of expression levels is typically aggregated in order to determine whether the sample is positive for 
The claims further state that if the sample is positive for the biomarker signature, the subject is treated with an EMT pathway inhibitor and if the sample is negative for the biomarker signature, the subject is not treated with an EMT pathway inhibitor. 
Claim 8 is drawn to a method wherein assessing whether the sample is positive or negative for the biomarker signature comprises use of classification trees. However this claim does not clarify what the biomarker signature is and does not set forth the criteria for determining whether the sample is positive or negative.
Claim 9 is drawn to a method wherein assessing whether the sample is positive or negative for the biomarker signature comprises: determining a sample expression score for the biomarker(s); comparing the sample expression score to a threshold score; and determining whether the sample expression score is above, equal to, or below the threshold expression score,
wherein if the sample expression score is greater than or equal to the threshold expression score the sample is positive for the biomarker signature or and/or if the sample expression score is less than the threshold score the sample is negative for the biomarker signature. However this claim does not set forth how the expression score is determined and it does not set forth what the threshold score is.  

Claim 37 states that the expression score is calculated using a weight value and/or a bias value for each biomarker, and wherein the weight value and the bias value are defined for each biomarker.  However this claim does not set forth how the expression score is determined using a weight value and/or a bias value- for the example there is no disclosed formula for calculating the expression score.  Further the claims do not set forth the weight value and bias value for each of the genes. 
The nature of the invention requires a reliable correlation between the expression level of the biomarkers that make up the biomarker signature and the response to treatment with an EMT pathway inhibitor. 
Teachings in the Specification and Examples
The specification (abstract) teaches that a molecular subgroup of cancer is characterized by misregulation of the MAPK signaling pathway and the epithelial-mesenchymal transition (EMT) pathway. Biomarker signatures can be used to identify cancers within the molecular subgroup. The signatures are also useful for identifying the treatment that is best suited for a given patient. A method for selecting a treatment for a subject having a cancer, comprises measuring the expression level(s) of at least biomarker selected from Table A or Table B in a sample from the subject. By assessing the expression level(s) of the at least 1 biomarker it can be determined whether the sample from the subject is positive or negative for a biomarker signature 
The specification discloses a gene signature comprising 45 genes in Table A.  This table further lists the weight and bias for each gene. Table C discloses the threshold level of gene expression that can be used to indicate increased or decreased expression levels.  As shown in Table C (partially reproduced below) the positive and negative thresholds are provided for 3 different clinical studies (R0171, ICON7, and Tothill). 

    PNG
    media_image1.png
    177
    595
    media_image1.png
    Greyscale

Regarding predicting response to inhibitors of the EMT pathway, the specification (para 0470) teaches that since the since the Angio_Immune group is associated with increased expression of EMT pathway related genes (FIG. 7), we would predict that the 45 and 15 gene expression signatures detecting this group would predict response to agents targeting the EMT pathway. Additionally the cisplatin resistant cells generated in this study have elevated EMT signaling as demonstrated by increased expression of vimentin, N-cadherin and slug and decreased E-cadherin expression (FIG. 7). This suggests that the EMT phenotype is related to cisplatin resistance. This has been previously been documented in the literature (Ahmed et al., 
State of the Art and the Unpredictability of the Art
While methods of measuring the expression of biomarkers are known in the art, methods of correlating those biomarkers with a phenotype (such as predicted response to EMT pathway inhibitors) are highly unpredictable.    The unpredictability will be discussed below.
The claims require using the expression of 45 genes to determine whether a sample from a subject is positive or negative for a biomarker signature.  However the claims do not define what the biomarker signature is and do not set forth the criteria for determining whether the sample is positive or negative.  Regarding the biomarker signature, the specification (para 0056) teaches that at its simplest, an increased level of expression of one or more biomarkers defines a sample as positive for the biomarker signature. For certain biomarkers, a decreased level of expression of one or more biomarkers defines a sample as positive for the biomarker signature. However, where the expression level of a plurality of biomarkers is measured, the combination of expression levels is typically aggregated in order to determine whether the sample is positive for the biomarker signature. Thus, some biomarkers may display increased expression and some biomarkers may display decreased expression. In order for one of skill in the art to practice the claimed invention, the biomarker signature must be specifically defined.  In the instant case it is highly unpredictable which genes are overexpressed and which genes are under expressed when the sample is considered to be positive for the signature and which genes are overexpressed and which genes are under expressed when the sample is considered to be negative for the signature. 


    PNG
    media_image2.png
    140
    319
    media_image2.png
    Greyscale
 
The instant claims are much broader because they do not recite this formula and it is highly unpredictable if other scoring methods and other thresholds could accurately determine whether or not a cancer patient will respond to treatment with an EMT pathway inhibitor. 

The claims encompass a method wherein expression levels are used to select a treatment for a subject having ANY type of cancer.  It is noted that there are greater than 100 different cancer types that are known in the art.  It is highly unpredictable if the claimed method would work for ANY type of cancer, particularly since it is known in the art different cancers have unique specific patterns of expression.  For example Xu (PloS ONE October 2010 Vol 5 Issue 10 e13696 pages 1-8) teaches that they sought out to identify genes that could be used as indictors for cancer in general or for a group of cancers.  They examined differentially expressed genes with at least 2 fold changes between cancer and corresponding control tissues across seven different cancer types (breast, colon, kidney, lung, pancreas, prostate, stomach).  Only 85 genes 
The claims encompass measuring the expression levels of genes in ANY type of sample from a subject having cancer and then selecting a treatment for the subject based on the expression levels.  Because the claims encompass detecting expression levels in ANY type of sample (i.e., blood, tumor samples, non-tumor samples, urine, skin, saliva, etc.)  it is relevant to point out the unpredictability in comparing expression levels among different sample types. Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that variation in gene expression is extensive among tissues (abstract). It is noted for the record that the ICON7 and Tothill samples were both ovarian cancer tissue samples.  It is highly unpredictable if the expression levels observed in ovarian cancer tissue samples from subjects with ovarian cancer would be the same in other sample types (i.e., blood, tumor samples, non-tumor samples, urine, skin, saliva, etc.)  from subjects with ovarian cancer and whether or not the levels in other sample types could be used to predict response to EMT pathway inhibitors in subjects with ovarian cancer. 
Because the claims encompass the analysis of any organism, whereas the instant specification provides only the analysis of human samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing expression levels in humans to other even closely related animals.  Hoshikawa et al (Physical Genomics 2003 Vol 12 pages 209-219) 
It is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to a treatment for ANY subject having ANY type of cancer based on whether ANY sample from the subject is positive or negative for a biomarker signature. In particular the claims recite an EMT pathway inhibitor is selected for subjects that are positive for the biomarker signature and a platinum based chemotherapeutic agent is selected for subjects that are negative for the biomarker signature. 

Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Grouping
8. 	Claims 1, 8-9, 11, 17, 27, 31-40, 52 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a 
	The claims recite the following Markush groupings:
(i) at least 1 biomarker selected from GFPT2, TMEM200A, GJB2, MMP13, POSTN, BICC1, CDH11, MRVI1, PMP22, COL11A1, IGFL2, LUM, NTM, BGN, COL3A1, COL10A1, RAB31, ANGPTL2, PLAU, COL8A1, MIR1245, POLD2, NKD2, FZD1, COPZ2, ITGA5, VGLL3, INHBA, MMP14, VCAN, THBS2, RUNX2, TIMP3, SFRP2, COL1A2, CQL5A1. CQL5A2. SERPINF1, KIF26B, TNFAIP6, MMP2, FN1, ALPK2, CTSK, LOXL1, FAP and THBS1 (clms 1, 17);
(ii) one or more additional biomarkers selected from GFPT2, TMEM200A, GJB2, MMP13, POSTN, BICC1, CDH11, MRVI1, PMP22, COL11A1, IGFL2, LUM, NTM, BGN, COL3A1, COL10A1, RAB31, ANGPTL2, PLAU, COL8A1, MIR1245, POLD2, NKD2, FZD1, COPZ2, ITGA5, VGLL3, INHBA, MMP14, VCAN, THBS2, RUNX2, TIMP3, SFRP2, 
(iii) each of GFPT2, TMEM200A, GJB2, MMP13, POSTN, BICC1, CDH11, MRVI1, PMP22, COL11A1, IGFL2, LUM, NTM, BGN, COL3A1, COL10A1, RAB31, ANGPTL2, PLAU, COL8A1, MIR 1245, POLD2, NKD2, FZD1, COPZ2, ITGA5, VGLL3, INHBA, MMP14, VCAN, THBS2, RUNX2, TIMP3, SFRP2, COL1A2, COL5A2, SERPINF1, KIF26B, TNFAIP6, MMP2, FN1, ALPK2, CTSK, LOXL1, and FAP, and/or each of GJB2, CDH11, GFPT2, COL10A1, ANGPTL2, THBS1, RAB31, THBS2, INHBA, MMP14, VCAN, PLAU, COL5A1, FAP, and FN1 (clms 36, 37).
These Markush groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).

A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being predictive of the response to inhibitors of the EMT pathway. Accordingly, while the different genes are asserted to have the property of being predictive of the response to inhibitors of the EMT pathway, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Amanda Haney/
Primary Examiner, Art Unit 1634